DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, Claims 15-24 and the species of the first and second labeled antibodies are comprised on a single lateral flow test strip in the reply filed on 11/22/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Currently, claims 1-27 and 29 are pending.  Claims 1-14, 20-21, 23, 25-27 and 29 are withdrawn as being directed to non-elected inventions.  Accordingly, claims 15-19, 22 and 24 are under examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 the recitation “said IP10” there is insufficient antecedent basis for this limitation.  Claim 22 depends from claim 19 and claim 19 does not recite IP10.  Claim 19 depends from claim 15 and claim 15 does not recite IP10. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Oved et al (WO 2013/117746) (submitted in the IDS filed 02/06/19) in view of Lambotte et al (US 7,378,285).
Oved et al discloses a method of measuring TRAIL and CRP polypeptides in a sample from a subject and discloses that that the method can also include the measurement of IP10 (e.g. page 4).  Oved et al discloses that the measurement can be by immunoassay wherein antibodies that bind the polypeptides are utilized (e.g. page 9, para 00030 and pages 58-59).
Oved et al differs from the instant invention in failing to teach flowing the sample through a lateral flow immunoassay device which comprises a first labeled antibody 
Lambotte et al teaches a lateral flow immunoassay device for determining the amount of multiple analytes in a fluid sample, permitting more complete diagnosis or analysis of a sample (e.g. col 2, lines 39-62).  Lambotte et al discloses that the device comprises multiple labeled reagents which specifically bind the analytes (e.g. col 3, lines 3-22, col 4, lines 27-57).  Lambotte et al discloses that the device also comprises test zones (test band) comprising immobilized reagents capable of specifically binding a particular analyte (e.g. col 4, lines 4-26).  Lambotte et al discloses the reagents that specifically binds to the analytes can be antibodies (e.g. col 8, lines 7-67).  Lambotte et al discloses that the analytes to be measured by the device can be any substance for which there exists a naturally occurring analyte specific binding member or for which an analyte-specific binding member can be prepared (e.g. col 9, lines 1-36). Lambotte et al discloses that the label can be chemiluminescent agent, a fluorescent agent or a particle (e.g. col 4, lines 27-57).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate a lateral flow immunoassay device such as taught by Lambotte et al with the antibodies for TRAIL and CRP and the measurement of TRAIL and CRP in the method of Oved et al because Oved et al is generic with respect to the immunoassays and Lambotte et al shows that the device allows for determining the amount of multiple analytes in a fluid sample, permitting more complete diagnosis or analysis of a sample (e.g. col 2, lines 39-62).  Thus, one of ordinary skill in the art would 
It would have also been obvious to one of ordinary skill in the art to incorporate the antibodies for IP10 and the measurement of IP10 in the method of Oved et al because Oved et al is generic with respect to the immunoassays and Lambotte et al shows that the device allows for determining the amount of multiple analytes in a fluid sample, permitting more complete diagnosis or analysis of a sample (e.g. col 2, lines 39-62).  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating a lateral flow immunoassay device such as taught by Lambotte et al with the antibodies for TRAIL and CRP and the measurement of TRAIL and CRP in the method of Oved et al.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Oved et al and Lambotte et al as applied to claims 15-19 and 24  above, and further in view of Goldstein et al (US 2012/0083711).
See above for the teachings of Oved et al and Lambotte et al.
Oved et al and Lambotte et al differ from the instant invention in failing to teach an additional lateral flow test strip comprising a labled antibody against IP10.
Goldstein et al teaches that it is known and conventional in the art that reagents can be placed in the same lateral from strip or can be placed in multiple placed in multiple parallel strips in a single device (e.g. page 9, para. 0089).


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/GARY COUNTS/           Primary Examiner, Art Unit 1641